Title: From Thomas Jefferson to Nathaniel Bowditch, 27 April 1825
From: Jefferson, Thomas
To: Bowditch, Nathaniel

Monticello
Apr. 27. 25.I thank you, Dear Sir, for the Extract of your Review from the North American. it is instructive to those who, like myself, have not been able to keep pace with the science of the day. you know how much more I should have been gratified to have heard those things delivered by yourself in a lecture to the Students of our University. believing however that you are the best judge of what most promotes your own happiness, and really wishing that, I have acquiesced, and assure you of my constant esteem and respect.
						Th: Jefferson